DANIEL HECKER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hecker v. CommissionerDocket No. 7735.United States Board of Tax Appeals17 B.T.A. 874; 1929 BTA LEXIS 2225; October 11, 1929, Promulgated *2225 D. H. James, Esq., for the petitioner.  T. M. Mather, Esq., for the respondent.  TRAMMELL*874  This is a proceeding for the redetermination of a deficiency in income tax for the years 1919, 1920, and 1921 in the amounts of $989.52, $253.41, and $28,612.03, respectively.  At the hearing all issues were waived by the petitioner except the question as to the additional profit to the petitioner as a result of the sale of the stock of the Aetna Trust & Savings Co. in the year 1921.  FINDINGS OF FACT.  The petitioner is an individual residing in the State of Indiana and in 1921, was a stockholder and president of the Aetna Trust & Savings Bank.  In that year he entered into an agreement to sell his stock in the trust company and to resign as an officer thereof, which agreement was carried into effect.  The petitioner sold the stock and received $200,000 in cash or its equivalent.  He received a profit on the sale of the stock of $87,260.  Immediately after the sale of the stock the purchaser took over control of the bank and in making *875  the payment to the petitioner used certain securities which the bank held of the value of $40,000.  Some time*2226  later during the year the petitioner was requested to pay to the bank $40,000, the value of the bank securities he had received from the purchaser of his stock.  He paid back this amount January 4, 1922.  This payment was made to prevent investigation by Federal authorities or litigation, and to make good losses that the bank had sustained through Letta, the purchaser of petitioner's stock.  The petitioner also received from Letta a note for $25,000 for some additional stock which he delivered to Letta, the petitioner having negotiated with other stockholders for the sale to Letta, and having advanced the money to the stockholders in payment in behalf of Letta.  This note was secured by $50,000 of Aetna Trust & Savings Bank stock.  In addition to this transaction a certain note of the bank in the amount of $20,000 was taken over by the petitioner at the request of the bank and the $25,000 note of Letta was released.  A settlement of $5,000 difference was made at that time.  The $20,000 note was secured by a mortgage on the farm in Randolph County, Indiana, which the petitioner took over on default, and still has.  The petitioner paid $10,000 in cash or its equivalent to one Bert McBride*2227  as commission for the sale of the stock in 1921.  The petitioner reported profit from the sale of the stock of $10,500, which amount the respondent increased by the amount of $76,760.  OPINION.  TRAMMELL: It is conceded that the petitioner received the profit of $87,260 from the sale of the stock in 1921.  The only question with respect to that transaction is whether the petitioner is entitled to deductions of $10,000 on account of a commission paid, $40,000 which the petitioner paid back to the bank January 4, 1922, and in addition to these deductions, whether the petitioner is entitled to a deduction of $20,000 on account of securities claimed to be worthless.  With respect to the $10,000 commission paid, the respondent contends that the evidence does not show that the commission was paid during 1921 and since the petitioner's return was properly on the cash receipts and disbursements basis, the amount is not deductible in 1921.  He argues in his brief that there is no evidence as to when the commission was paid other than the testimony that it was paid when the transaction was completed.  The testimony, however, convinces us that this transaction was completed in 1921. *2228  There is no testimony in the record with respect to the basis upon which the petitioner reported his income, and the petitioner testified that he kept no books with respect to his personal transactions.  Under these circumstances, we have held that the basis of reporting income is cash *876  receipts and disbursements.  ; . The commission of $10,000, therefore, is allowable as a deduction in that year.  With respect to the $40,000 claimed by the petitioner as a deduction, the record shows that it was not paid until January 4, 1922, and in view of this fact, it would not be deductible in 1921.  We express no opinion with respect to the deductibility of the amount for 1922.  With respect to the $20,000 claimed as a deduction on account of securities claimed to have been worthless, the record discloses that the amount was secured by a mortgage and the mortgaged property taken over.  The record does not disclose the value of the real estate which was taken over.  It was not sold during the taxable year and apparently has not yet been sold.  Under these facts, the petitioner is not entitled*2229  to a deduction with respect thereto.  Judgment will be entered under Rule 50.